      Case 2:16-cr-00631-DAK-PMW Document 212 Filed 05/10/19 Page 1 of 8



JOHN W. HUBER, United States Attorney (#7226)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: michael.gadd@usdoj.gov

                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


    UNITED STATES OF AMERICA,                      Case No. 2:16-cr-00631-DAK

         Plaintiff,                                MEMORANDUM IN OPPOSITION TO
                                                   DEFENDANT’S MOTION TO EXCLUDE
         vs.                                       REFERENCES TO SOME OVERDOSE
                                                   DEATHS
    AARON MICHAEL SHAMO,

         Defendant.                                Judge Dale A. Kimball

       The United States, by and through Michael Gadd, Special Assistant United States

Attorney, urges the Court to deny in part the defendant’s motion to exclude references to some

overdose deaths found in Doc. 203.1 While the United States agrees that references to most of the

overdose deaths suffered by customers of Mr. Shamo would be unfairly prejudicial, there are a

few deceased customers whose deaths can be mentioned under Rule 403.




1
 In his motion filed as Doc. 203, the defendant also moved the Court to exclude photographs of
R.K., who died from a fentanyl overdose and who is the listed victim in Count 6, Aiding and
Abetting the Distribution of a Controlled Substance Resulting in Death. For clarity, the United
States has responded to that request in a separate memorandum filed contemporaneously to this
memorandum.
 Case 2:16-cr-00631-DAK-PMW Document 212 Filed 05/10/19 Page 2 of 8



                               STATEMENT OF FACTS

1. The defendant and his co-conspirators manufactured Fentanyl-laced fake Oxycodone and

   other illicit drugs.

2. The defendant, with help from his co-conspirators, sold those drugs on the Dark Net,

   including on AlphaBay.

3. Once a sale was made, the defendant and his co-conspirators would package and ship

   drugs to their customers.

4. The defendant and his co-conspirators compiled daily (or near-daily) order sheets that

   listed the shipping information provided by their customers along with the product and

   quantity the customers ordered.

5. Many of those daily order lists were recovered by investigators.

6. The combined daily order lists have been marked as United States’ proposed Exhibit

   14.30; Exhibit 14.30 is 1,984 pages in length.

7. Here is a redacted snippet from proposed Exhibit 14.30, for reference:




8. This order was for five hundred Fentanyl-laced fake Oxycodone pills, which the listing

   describes as “M Box 30 – Oxycodone 30 mg.” The pills were ordered on July 12, 2016,

   by “trustworthymoney”—a drug dealer from Portland that agents subsequently identified

                                            2
  Case 2:16-cr-00631-DAK-PMW Document 212 Filed 05/10/19 Page 3 of 8



   as J.G. The snippet includes a note from “trustworthymoney” explaining his order and

   asking for the ability to track the order once shipped. At the bottom of the snippet, the

   defendant or a co-conspirator included the name and shipping address provided to them

   by “trustworthymoney”: A.L. on 76th Avenue in Portland.

9. Investigators have combed through more than one thousand of the 1,984 pages in Exhibit

   14.30 looking for customers who have died from drug overdoses.

10. Investigators have identified more than eighty customers who died from drug overdoses.

11. The defendant is charged with Engaging in a Continuing Criminal Enterprise (Count 1),

   Aiding and Abetting the Distribution of a Controlled Substance Resulting in Death

   (Count 6), and eleven other counts.

12. Count 1, Engaging in a Continuing Criminal Enterprise, lists a series of predicate

   offenses, including:

   •   Aiding and Abetting the Distribution of Fentanyl on or about April 6, 2016, to E.B.,

       all in violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United

       States Code, Section 2;

   •   Aiding and Abetting the Distribution of Fentanyl on or about March 3, 2016, to C.V.,

       all in violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United

       States Code, Section 2; and

   •   Aiding and Abetting the Distribution of Fentanyl on or about August 3, 2016, to

       G.K., all in violation of Title 21, United States Code, Section 841(a)(1) and Title 18,

       United States Code, Section 2;

13. The three customers listed in those three predicate offenses, E.B., C.V., and G.K., all died

   of drug overdoses.


                                             3
 Case 2:16-cr-00631-DAK-PMW Document 212 Filed 05/10/19 Page 4 of 8



14. E.B. ordered forty-four Fentanyl-laced pills from Pharma-Master on April 5-6, 2016. The

   pills were delivered on April 13, 2016. E.B. died April 24, 2016, inside his dorm room

   after a night of partying. His toxicology screening showed he had Ethanol, Cocaine,

   Diazepam, and Fentanyl in his system at the time of his death.

15. C.V. ordered fourteen Fentanyl-laced pills from Pharma-Master. The last order was

   placed on March 3, 2016. C.V. overdosed and died on March 25, 2016, after using drugs

   with a friend in his apartment the prior evening. The friend found C.V. dead on the 25th.

   C.V. died with Cocaine, Fentanyl, and Alprazolam in his system.

16. G.K. ordered sixty Fentanyl-laced pills from Pharma-Master. The last order, for twenty

   pills, was placed on August 3, 2016. On the evening of August 12, 2016, G.K. went to

   party with friends, but became separated from his group. A passerby found him the

   following morning dead in the grass outside an apartment complex. Police officers found

   pills marked as if they were Oxycodone pills on G.K.’s person. G.K. died with Fentanyl,

   Alprazolam, and Ethanol in his system.

17. The deceased victim listed in Count 6 is R.K. Facts related to R.K.’s overdose death have

   been filed in a contemporaneous memorandum regarding photos from the scene of R.K.’s

   death and are incorporated herein by reference. R.K.’s friend and roommate, G.L., died of

   an overdose while this case has been pending trial.

18. The envelope of pills that killed R.K. was addressed to G.L. G.L. and his girlfriend

   watched R.K. crush and snort two of the pills. G.L. rolled R.K. into the recovery position

   and checked on R.K. several times during the night before R.K. died. G.L. found R.K.

   dead the following morning.




                                            4
     Case 2:16-cr-00631-DAK-PMW Document 212 Filed 05/10/19 Page 5 of 8



                                          ARGUMENT

       The United States agrees that it would be unfairly prejudicial to make reference to most

of the overdose deaths of the defendant’s customers in order to prove the crimes charged in the

Indictment. The defendant conceded in his motion that it would be proper for the United States

to present evidence about R.K.’s death—the victim from Count 6. The only deceased customers

in dispute are three of the customers listed in predicate offenses to Count 1—E.B., C.V., and

G.K.—and G.L., who was R.K.’s roommate and friend. The United States urges the Court to

deny the defendant’s motion with respect to those four decedents because referring to their

deaths is necessary to explain (1) why each of the three deceased customers was not interviewed

by agents, and (2) why none of those four decedents are available to testify. Such testimony will

not unfairly prejudice the defendant.

       Rule 403 is a rule of inclusion, not of exclusion; the law favors admission of all relevant

evidence. United States v. Watson, 766 F.3d 1219, 1241 (10th Cir. 2014)(internal citations

omitted). The rule carries a strong presumption for admissibility. United States v. Grant, 256

F.3d 1146, 1155 (11th Cir. 2001). “Within limits delineated in the Federal Rules of Evidence, the

government is entitled to introduce all relevant, probative evidence at its disposal.” United States

v. Burgess, 576 F.3d 1078, 1099 (10th Cir. 2009). Relevant evidence should seldom be excluded;

the application of Rule 403 should be “cautious and sparing.” United States v. Naranjo, 710 F.2d

1465, 1469 (10th Cir. 1983).

       Evidence that damages the defendant's case is not evidence constituting unfair prejudice.

United States v. Chalan, 812 F.2d 1302, 1308 (10th Cir. 1987). Only unfair prejudice, that is,

prejudice that suggests a decision on an emotional rather than an evidentiary basis, is prohibited

by the rule. Naranjo; supra; United States v. Nevels, 490 F.3d 800, 805 (10th Cir. 2007) (internal


                                                 5
      Case 2:16-cr-00631-DAK-PMW Document 212 Filed 05/10/19 Page 6 of 8



citations omitted). “In performing the [Rule] 403 balancing, the court should give the evidence

its maximum reasonable probative force and its minimum reasonable prejudicial value.” Nevels,

490 F.3d at 805.

       Evidence of the death of a person involved in a drug trafficking offense is not per se

unfairly prejudicial; references to the death can have strong probative value. In United States v.

Paredes, the trial court allowed evidence of a courier’s overdose death to be presented to the jury

despite some risk the jury might improperly attribute the death to Paredes, the courier’s boss. 176

F. Supp. 2d 179, 182 (S.D.N.Y. 2001). Paredes was indicted for drug trafficking conspiracy

offenses; the government sought to admit evidence at trial that while bringing a load of heroin

into New York from Canada, the defendant’s courier overdosed on heroin and died. Id. at 180-

182. Paredes allegedly told another co-conspirator that the courier’s body should be brought back

to Canada in order to prevent law enforcement detection of Paredes’ drug trafficking. Id. at 180-

81. The court reasoned that while there was some risk that the jury might react unfavorably to the

proposed testimony and conjecture that Paredes was responsible for his courier’s death, there

was strong probative value to the evidence. Id. at 182. The evidence of the courier’s overdose

death would help prove the elements of the conspiracy counts and help corroborate the co-

conspirator’s statements about Paredes efforts to avoid detection. Id. The court determined that

the probative value outweighed the risk of unfair prejudice and allowed the evidence to be

presented to the jury. Id.

       The risk of unfair prejudice was higher in Paredes than in this case, but the court in

Paredes allowed the evidence of the courier’s heroin-overdose death to be presented to the jury.

The United States asks the Court to deny the defendant’s motion as it relates to E.B., C.V., G.K.,

and G.L. Distribution of fentanyl to E.B., C.V., and G.K. has been charged as a predicate


                                                 6
     Case 2:16-cr-00631-DAK-PMW Document 212 Filed 05/10/19 Page 7 of 8



offense to Count 1. The United States will not present evidence that the defendant’s pills were

the cause of death for E.B., C.V., and G.K. Nor will the United States present evidence that E.B.,

C.V., and G.K. died from drug overdoses.

       But the United States intends to briefly ask its investigator whether she interviewed E.B.,

C.V., and G.K. when she investigated the defendant’s distribution of Fentanyl to them. To that

question, the investigator will simply respond that her investigation revealed each died on his

respective date of death, and, accordingly, she did not interview E.B., C.V., or G.K. because all

three died prior to the beginning of her investigation.

        There is little prejudicial effect in having an investigator explain why she was prevented

from conducting a full investigation. Conversely, it is highly important for the investigator to

explain why she did not interview the three customers—otherwise the jury will be left to wonder

why the investigation was apparently incomplete with regards to the charges that the defendant

aided and abetted the distribution of Fentanyl to E.B., C.V., and G.K.

       Similarly, the United States intends to elicit from G.L.’s former girlfriend that G.L. is

unavailable to testify because he is dead. Because G.L. died after the conclusion of the

defendant’s drug trafficking, there is very little risk the jury will improperly seek to hold the

defendant accountable for G.L.’s death. But without explaining why G.L. cannot testify, the jury

will be left to wonder why the United States has not presented its best evidence.

       The United States would not oppose a limiting instruction that informed the jury that no

evidence was presented that connected the defendant with the death of E.B., C.V., G.K., or G.L.

It could also explain that the only reason the jury heard testimony about each of their deaths was

to explain why they were not interviewed or why they cannot testify in front of the jury.



                                                  7
     Case 2:16-cr-00631-DAK-PMW Document 212 Filed 05/10/19 Page 8 of 8



       Rule 403, which is a rule of inclusion, does not prevent the United States from eliciting

testimony about why the decedents were not interviewed or cannot testify. With the United

States’ assurances that it will not elicit testimony or offer evidence that the three deceased

customers overdosed or that the defendant’s fentanyl was the cause of death, the Court should

deny the defendant’s motion, in part, by allowing the United States to elicit from its witnesses

that (1) E.B., C.V., and G.K. were not interviewed, and that (2) E.B., C.V., G.K., and G.L.

cannot testify, because they are dead.


Respectfully submitted this 10th day of May, 2019.

                                                      JOHN W. HUBER
                                                      United States Attorney
                                                                                                   /
                                                        /s/ Michael Gadd
                                                      MICHAEL GADD
                                                      Special Assistant United States Attorney




                                                  8
